          Case 2:19-cv-04633-DJH Document 52 Filed 08/25/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Joshua Bermudez,                                No. CV-19-04633-PHX-DJH (JZB)
10                     Plaintiff,                        ORDER
11       v.
12       Corizon Health Incorporated, et al.,
13                     Defendants.
14
15             This matter is before the Court on its own review and the Rule 60 Motion for Relief
16   From This Court’s January 3, 2020 Order filed by Defendant Corizon Health, Inc.

17   (“Corizon”) on August 19, 2020 (Doc. 51). The Court will dismiss Plaintiff’s Complaint
18   without prejudice pursuant to Federal Rule of Civil Procedure 41(b) and deny as moot

19   Corizon’s Rule 60 Motion.

20   I.        Background.
21             On July 3, 2019, Plaintiff initiated this action by filing a civil rights complaint
22   (“Complaint”) in this Court. (Doc. 1). After finding the Complaint failed to state a cause

23   of action (Doc. 7), the Court afforded Plaintiff 30 days to file an amended complaint, which

24   he did (Doc. 9). On October 4, 2019, the Court screened Plaintiff’s Amended Complaint,

25   and ordered Defendants Corizon Health Inc. (“Corizon”), Centurion of Arizona, LLC

26   (“Centurion”), and Joseph Profiri (“Profiri”), in his official capacity1, to answer Count
27   1
      Joseph Profiri is the former acting Director of the Arizona Department of Corrections.
     On January 31, 2020, David Shinn (“Shinn”), the current Director of the Arizona
28   Department of Corrections, was substituted in for Defendant Profiri in his official capacity
     only, and Defendant Profiri was dismissed from this action. (Doc. 33).
       Case 2:19-cv-04633-DJH Document 52 Filed 08/25/20 Page 2 of 5



 1   Two; Defendant Larry Russell (“Russell”) to answer Count Three; and Defendant Mark
 2   Merry (“Merry”) to answer Count Four. (Doc. 10). The Court further ordered Plaintiff to
 3   complete and return a service packet for Defendants Corizon, Centurion, Profiri, Russell,
 4   and Merry to the Clerk of Court within 21 days of the date of the Order. (Id.) The Court
 5   warned that “Plaintiff must file and serve a notice of a change of address in accordance
 6   with Rule 83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a
 7   motion for other relief with a notice of change of address. Failure to comply may result in
 8   dismissal of this action.” (Id. at 7). That same day, the Clerk mailed Plaintiff a service
 9   packet including the Complaint, the Court’s Order, and both summons and request for
10   waiver forms for Defendants Corizon, Centurion, Profiri, Russell, and Merry.
11          On October 9, 2019, the Court received the completed service packet from Plaintiff,
12   and the Clerk forwarded the packet to the U.S. Marshal for service the following day. On
13   November 5, 2019, the Court received Defendant Centurion’s waiver of service (Doc. 12).
14   The waivers for Defendants Corizon and Profiri were received on November 27, 2019
15   (Docs. 16 &17) and the waivers for Defendants Merry and Russell were received on
16   December 16, 2019 (Doc. 20 & 21). All Defendants answered on December 19, 2019
17   (Docs. 23, 24, 25, 26). On January 3, 2020, the Court issued a scheduling order in this
18   matter. (Doc. 20). On January 8, 2020, Plaintiff filed a Motion for Extension of Time to
19   amend his pleading (Doc. 31). Therein, Plaintiff also provided what would be his “new
20   address” upon release from custody. (Id.) The Court granted Plaintiff his requested
21   extension of time to amend his pleading, but ordered Plaintiff to file and serve a notice of
22   change of address in compliance with the Court’s October 4, 2019 Screening Order and
23   Local Rule of Civil Procedure 83.3(d) upon his release from custody. (Doc. 32 at 1-2).
24          On March 30, 2020, Defendants Centurion and Shinn filed a Motion for Summary
25   Judgment seeking dismissal of Plaintiff’s claims against them. (Doc. 36). On April 1,
26   2020, the Court issued a Warning Order to Plaintiff, ordering that “Plaintiff must file a
27   response to Defendants’ Motion for Summary Judgment, together with supporting
28   affidavits or other appropriate exhibits and a separate Statement of Facts, by April 30,


                                                -2-
       Case 2:19-cv-04633-DJH Document 52 Filed 08/25/20 Page 3 of 5



 1   2020.” (Doc. 39 at 3). That same day, the Clerk emailed the Court’s Warning Order to
 2   Plaintiff, but on April 2, 2020, that mailing was returned as undeliverable because Plaintiff
 3   had been released from custody. (Doc. 42).
 4          On April 3, 2020, Defendant Corizon filed a Notice with the Court stating that
 5   Plaintiff “was released from prison on parole on March 13, 2020” and attached Plaintiff’s
 6   AIMS Movement Sheet reflecting same. (Doc. 40, Ex. A). Defendant Corizon also
 7   notified the Court that despite the Court’s prior directives, “Plaintiff has not filed a Change
 8   of Address with the Court despite his release three weeks ago.” (Id. at 1). On August 14,
 9   2020, the Court granted Defendants Centurion and Shinn’s Motion for Summary Judgment
10   and dismissed them from this action. (Doc. 49). On August 19, 2020, Defendant Corizon
11   filed a Rule 60(b) Motion seeking relief from the Court’s January 3, 2020 Scheduling Order
12   which set the deadline for dispositive motions for August 17, 2020. (Doc. 51).
13   II.    Discussion
14          Plaintiff has the general duty to prosecute this case. See Fidelity Philadelphia Trust
15   Co. v. Pioche Mines Consolidated, Inc., 587 F.2d 27, 29 (9th Cir. 1978). Rule 41(b) of the
16   Federal Rules of Civil Procedure provides that “[i]f the plaintiff fails to comply with these
17   rules or any order of court, a defendant may move to dismiss the action or any claim against
18   it.” In Link v. Wabash Railroad Company, the Supreme Court recognized that a federal
19   district court has the inherent power to dismiss a case sua sponte for failure to prosecute.
20   370 U.S. 626, 629-31 (1962). Moreover, in appropriate circumstances, the Court may
21   dismiss a complaint for failure to prosecute even without notice or hearing. See id. at 633.
22          In determining whether Plaintiff’s failure to prosecute warrants dismissal of the
23   case, the Court must weigh the following five factors: “(1) the public’s interest in
24   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk
25   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
26   merits; and (5) the availability of less drastic sanctions.” Carey v. King, 856 F.2d 1439,
27   1440 (9th Cir. 1988) (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
28   “The first two of these factors favor the imposition of sanctions in most cases, while the


                                                  -3-
       Case 2:19-cv-04633-DJH Document 52 Filed 08/25/20 Page 4 of 5



 1   fourth factor cuts against a default or dismissal sanction. Thus the key factors are prejudice
 2   and availability of lesser sanctions.” Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir.
 3   1990).
 4            Here, the first, second, and third factors favor dismissal of Plaintiff’s case.
 5   Plaintiff’s failure to notify the Court of his change of address, as ordered by the Court,
 6   prevents the case from proceeding against the remaining Defendants to this action in the
 7   foreseeable future. The Court is unable to communicate with Plaintiff absent a valid
 8   address, and multiple filings/orders have been returned to the Court as undeliverable. The
 9   fourth factor, as always, weighs against dismissal. The fifth factor requires the Court to
10   consider whether a less drastic alternative is available. Plaintiff has violated several Court
11   orders directing him to update his address in the event of a change (Docs. 10 at 4 & 32 at
12   1-2) as well as the Court’s Order to respond to Defendant’s Motion for Summary Judgment
13   (Doc. 39).
14            The Court finds that only one less drastic sanction is realistically available. Rule
15   41(b) provides that a dismissal for failure to prosecute operates as an adjudication upon the
16   merits “[u]nless the dismissal order states otherwise.” In the instant case, the Court finds
17   that a dismissal with prejudice would be unnecessarily harsh. Therefore, the Court will
18   dismiss the remainder of this action without prejudice pursuant to Rule 41(b) of the Federal
19   Rules of Civil Procedure.
20            Accordingly,
21            IT IS ORDERED that the reference to the Magistrate Judge is withdrawn.
22            IT IS FURTHER ORDERED that the remaining claims against Defendants
23   Corizon, Russell, and Merry and this action are dismissed without prejudice pursuant to
24   Rule 41(b) of the Federal Rules of Civil Procedure.
25            IT IS FURTHER ORDERED that Defendant Corizon’s Rule 60(b) Motion
26   (Doc. 51) is denied as moot.
27   …
28   …


                                                  -4-
       Case 2:19-cv-04633-DJH Document 52 Filed 08/25/20 Page 5 of 5



 1         IT IS FURTHER ORDERED directing the Clerk of Court to dismiss the
 2   remainder of this action without prejudice and enter judgment accordingly.
 3         Dated this 24th day of August, 2020.
 4
 5
 6                                                Honorable Diane J. Humetewa
 7                                                United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
